DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first subpixel supplied with a power source” and “a second subpixel supplied with a power source.”  It is unclear and indefinite as to whether the two recited power sources are the same or different.  For compact prosecution, it will be interpreted as the same power source.  Claim 2-10 are also rejected as they inherit the deficiencies of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyun et al. (U.S. Pub. 2020/0394964).
Claim 11:  Hyun et al. discloses a display device in Figs. 1-3 comprising: 
a display panel (100; paragraph 70) including a first display area (DA2; paragraph 70) and a second display area (DA1; paragraph 70); and 
a camera (320; paragraph 64) disposed below the display panel (100) and provided to overlap the second display area (DA1), 
wherein the second display area (DA1) includes a plurality of transmissive areas (TA; paragraph 72), and a non-transmissive area (PA; paragraph 72) provided between the plurality of transmissive areas (TA) and provided with a light emission area (light emission area of PX).
Claim 12:  Hyun et al. discloses the display device of claim 11, and in paragraph 59 further discloses wherein the first display area (DA2) has first light transmittance, and the second display area (DA1) has second light transmittance that is greater than the first light transmittance.
Claim 13:  Hyun et al. discloses the display device of claim 11, and, in Figs. 1 and 3, further discloses wherein the second display area (DA1) has a number of subpixels (PX in DA1) provided in a unit area (area of DA), which is smaller than a number of subpixels (PX in DA2) in the first display area (DA2).
Claim 14:  Hyun et al. discloses the display device of claim 11, and in Fig. 3 further discloses wherein a subpixel (PX) provided in the second display area (DA1) has a same size as that of a subpixel (PX) provided in the first display area (DA2).
Claim 15:  Hyun et al. in Fig. 3 discloses each of the first display area (DA2) and the second display area (DA1) comprises a plurality of pixels PX and in Fig. 6A discloses each pixel PX comprises a first sub-pixel SPX1, a second sub-pixel SPX2, and a third sub-pixel SPX3.  A ratio of the first sub-pixel SPX1 to the second sub-pixel SPX2 would be the same in the first display area (DA2) and in the second display area (DA1).  
Hyun et al. would therefore disclose the display device of claim 11, and, in Fig. 3 and Fig. 6A and paragraph 71, disclose wherein each of the first display area (DA2) and the second display area (DA1) includes a first color subpixel (SPX1) emitting light of a first color (red) and a second color subpixel (SPX2) emitting light of a second color (green), and a ratio of the second color subpixel (SPX2) to the first color subpixel (SPX1) in first display area (DA2) is the same as a ratio of the second color subpixel (SPX2) to the first color subpixel (SPX1) in the second display area (DA1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. as applied to claim 11 above, and further in view of Han et al. (U.S. Pub. 2021/0217821).
Claims 16 and 17:  Hyun et al. discloses the display device of claim 11, and in Fig. 3 further discloses comprising:
a plurality of first subpixels (PX in DA2) disposed in the first display area (DA2);
a first transistor (transistor; paragraphs 71 and 77) disposed to correspond to each of the plurality of first subpixels (PX in DA2);
a plurality of second subpixels (PX in DA1) disposed in the second display area (DA1); and
a second transistor (transistor; paragraphs 71 and 77) disposed to correspond to some of the plurality of second subpixels (PX in DA1).
Hyun et al. appears not to explicitly disclose wherein at least two or more second subpixels share the second transistor, 
wherein the at least two or more second subpixels sharing the second transistor emit light of a same color.
Han et al. in Figs. 2A and 2B and paragraph 56, however, discloses at least two or more second subpixels (R) share the second transistor (DTFT),
wherein the at least two or more second subpixels (R) sharing the second transistor (DTFT) emit light of a same color in order to improve the life and luminance of the light emitting devices
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hyun et al. with the disclosure of Han et al. to have made at least two or more second subpixels share the second transistor, wherein the at least two or more second subpixels sharing the second transistor emit light of a same color in order to improve the life and luminance of the light emitting devices (paragraph 56 of Han et al.).

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (U.S. Pub. 2020/0394964) in view of Han et al. (U.S. Pub. 2021/0217821).
Claims 1 and 2:  Hyun et al. discloses a display device, in Figs. 1-4B and 6A, comprising: 
a substrate (200; paragraph 51) provided with a display area (DA; paragraph 57) including a first display area (DA2; paragraph 70) and a second display area (DA1; paragraph 70); 
a first transistor (transistor; paragraphs 71 and 77) provided in the first display area (DA2) over the substrate (200); a
 second transistor (transistor; paragraphs 71 and 77) provided in the second display area (DA1) over the substrate (200); 
a first subpixel (PX and/or SPX1 in DA2; paragraph 106) supplied with a power source (supply voltage; paragraph 77) from the first transistor; 
a second subpixel (PX and/or SPX1 in DA1; paragraph 106) supplied with the power source (supply voltage) from the second transistor, and 
at least two or more second subpixels (PX or SPX1 in DA1).
Hyun et al. appears not to explicitly disclose 
wherein at least two or more second subpixels including the second subpixel share the second transistor, 
wherein the at least two or more second subpixels sharing the second transistor emit light of a same color.
Han et al. in Figs. 2A, 2B, 3A, 3B and paragraph 56, 59-63, however, discloses at least two or more second subpixels (R) including the second subpixel (R) share the second transistor (DTFT), 
wherein the at least two or more second subpixels (R) sharing the second transistor (DTFT) emit light of a same color in order to improve the life and luminance of the light emitting devices.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hyun et al. with the disclosure of Han et al. to have made at least two or more second subpixels including the second subpixel share the second transistor, wherein the at least two or more second subpixels sharing the second transistor emit light of a same color in order to improve the life and luminance of the light emitting devices (paragraph 56 of Han et al.).
Claim 3:  Hyun et al. in view of Han et al. discloses the display device of claim 1, and Hyun et al. in paragraph 80 further discloses wherein the second subpixel (PX and/or SPX1 in DA1) includes an anode electrode (first electrode layer), an organic light emitting layer (organic light-emitting layer) and a cathode electrode (second electrode layer), and Han et al. further in paragraph 59 discloses anode electrodes of the at least two or more second subpixels (R) sharing the second transistor (DTFT) are electrically connected with each other.
Claim 4:  Hyun et al. in view of Han et al. discloses the display device of claim 1, and Hyun et al., in paragraphs 72 and 77, wherein the second display area (DA1) includes a plurality of transmissive areas (TA), and a non-transmissive area (PA) provided between the plurality of transmissive areas (TA) and provided with the second transistor and the second subpixel area (PX and/or SPX1 in DA1).
Claim 5:  Hyun et al. in view of Han et al. discloses the display device of claim 4, and Hyun et al. in paragraph 77 further discloses wherein the second transistor is provided in only the non-transmissive area (PA) in the second display area (DA1).
Claim 6:  Hyun et al. in view of Han et al. discloses the display device of claim 4, and Hyun et al., in Fig. 4B and paragraph 77, further discloses comprising a plurality of signal lines (CL1) connected with the second transistor, wherein the plurality of signal lines (CL1) are provided in only the non-transmissive area (PA) in the second display area (DA1).
Claim 7:  Hyun et al. in view of Han et al. discloses the display device of claim 1, and Hyun et al. in Fig. 3 further discloses wherein the second subpixel (PX and/or SPX1 in DA1) has a same size as that of the first subpixel (PX and/or SPX1 in DA2).
Claim 8:  Hyun et al. in view of Han et al. discloses the display device of claim 1, and Hyun et al., in Fig. 1 and 3, further discloses wherein a number of second subpixels (PX and/or SPX1 in DA1) provided in a unit area (area of DA) is different from a number of first subpixels (PX and/or SPX1 in DA2) provided in the unit area (area of DA).
Han also discloses the limitation in Fig. 3A
Claim 9:  Hyun et al. in view of Han et al. discloses the display device of claim 8, and Hyun et al., in Fig. 1 and 3, further discloses wherein the number of second subpixels (PX and/or SPX1 in DA1) provided in the unit area (area of DA) is smaller than the number of first subpixels (PX and/or SPX1 in DA2) provided in the unit area.
Han also discloses the limitation in Fig. 3A
Claim 10:  Hyun et al. in Fig. 3 discloses each of the first display area (DA2) and the second display area (DA1) comprises a plurality of pixels PX and in Fig. 6A discloses each pixel PX comprises a first sub-pixel SPX1, a second sub-pixel SPX2, and a third sub-pixel SPX3.  A ratio of the first sub-pixel SPX1 to the second sub-pixel SPX2 would be the same in the first display area (DA2) and in the second display area (DA1).  
Hyun et al. in view of Han et al. would therefore disclose the display device of claim 1, and Hyun et al., in Fig. 6A and paragraph 71, further discloses wherein each of the first subpixel (PX or (SPX1, SPX2 and SPX3) in DA2) and the second subpixel (PX and/or SPX1 in DA1) includes a first color subpixel (SPX1) emitting light of a first color (red), and a second color subpixel (SPX2) emitting light of a second color (green), and a ratio of the second color subpixel (SPX2) to the first color subpixel (SPX1) in the first display area (PX and/or SPX1 in DA2) is the same as a ratio of the second color subpixel (SPX2) to the first color subpixel (SPX1) in the second display area (PX and/or SPX1 in DA1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822